UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4439



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMIE JOHN SALOMON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CR-99-160)


Submitted:   December 29, 2000            Decided:   January 18, 2001


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Acting Federal Public Defender, Edward H. Weis,
First Assistant Federal Public Defender, Charleston, West Virginia,
for Appellant. Rebecca A. Betts, United States Attorney, John H.
Tinney, Jr., Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamie John Salomon appeals his conviction and resulting fifty-

one month sentence for being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (1994).   He asserts

that the trial court erred in instructing the jury that the Gov-

ernment could prove interstate commerce nexus by establishing

beyond a reasonable doubt that the firearm in question had at any

time traveled across state lines.    We find no error in the court’s

jury instructions.   See United States v. Crump, 120 F.3d 462, 466

(4th Cir. 1997). We therefore affirm Salomon’s conviction and sen-

tence.   We dispense with oral argument because the facts and legal

contentions of the parties are adequately presented in the ma-

terials before the Court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2